Plaintiff in error has failed to file in this proceeding a brief within the time required by rule 7 of this court (20 Okla. viii. 95 Pac. vi), which requires him to prepare and serve his brief within 40 days after filing his petition in this court, and has failed to file any response to the motion to dismiss within the time provided by rule 7 (20 Okla. viii, 95 Pac. vi).
Upon the authority of Leavitt et al. v. Commercial NationalBank, 26 Okla. 164, 109 P. 71, the motion to dismiss is sustained.
TURNER, C. J., and DUNN and KANE, JJ., concur; WILLIAMS, J., not participating. *Page 501